ORDER OF SUSPENSION FROM THE PRACTICE OF LAW
Edwin A. Jones, whose bar roster address is 115½ N. Main Street, Henderson, KY 42420-3101, was temporarily suspended from the practice of law on June 12, 2003, due to his conviction of drug related crimes in the United States District Court. He was sentenced to a term of twenty-six (26) months incarceration. As a result of that conviction, the Inquiry Commission charged Jones with one (1) count of violating SCR 3.130-8.3(b), which provides that “[i]t is professional misconduct for a lawyer to commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in other respects,” by his concealment of the knowledge of the commission of a felony and possession of cocaine. Jones now moves for an order suspending his license to practice law for a period of two (2) years and six (6) months, with the suspension to be effective retroactively from June 12, 2003, the date of his original temporary suspension. The Kentucky Bar Associa*14tion has filed a response stating that it has no objection to the motion.
Because the Bar expressed no objection, we grant the motion and it is hereby ORDERED as follows:
1. Edwin A. Jones is hereby suspended from the practice of law, effective June 12, 2003, for a period of two (2) years and six (6) months, after which time he will be eligible for reinstatement to the practice of law upon proper application and compliance with the rules of this Court.
2. Pursuant to SCR 3.390, Jones shall, within ten (10) days from the entry of this order, notify all clients in writing of his inability to represent them, and notify all courts in which he has matters pending of his suspension from the practice of law, and furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
3. In accordance with SCR 3.450, Jones is directed to pay all costs associated with these disciplinary proceedings against him, said sum being $84.80, and for which execution may issue from this Court upon finality of this Order.
LAMBERT, C.J.; COOPER, GRAVES, and KELLER, JJ., concur.
JOHNSTONE, STUMBO, and WINTERSHEIMER, JJ., would deny the motion.
Entered: August 26, 2004
/s/ Joseph E. Lambert CHIEF JUSTICE